Citation Nr: 1146257	
Decision Date: 12/19/11    Archive Date: 12/29/11

DOCKET NO.  10-22 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from May 1968 to March 1970.  His awards and decorations include a Combat Infantryman Badge (CIB) and Purple Heart.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine, that, in pertinent part, denied the Veteran's claims for service connection for posttraumatic stress disorder (PTSD), diabetes mellitus, and bilateral hearing loss.  The Veteran submitted a timely notice of disagreement as to the RO's determination.  A March 2010 rating decision of the Detroit, Michigan RO granted service connection for PTSD and diabetes mellitus.  This rating decision represents a full grant of the benefits sought regarding the Veteran's claims for service connection for PTSD and diabetes mellitus.  As such, the Board will confine its consideration to the issue as set forth on the decision title page.  The Veteran's claims file remains in the jurisdiction of the Detroit RO.

In October 2010, the Veteran testified during a hearing at the RO before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is of record.


FINDING OF FACT

The Veteran's current hearing loss of either ear does not meet the criteria for consideration as a disability for VA purposes.


CONCLUSION OF LAW

Service connection for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In a September 2008 letter, sent prior to the initial June 2009 rating decision, the agency of original jurisdiction (AOJ) satisfied VA's duty to notify the appellant under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This letter notified the Veteran of information and evidence necessary to substantiate his claim.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  The September 2008 letter also informed the Veteran of how VA determines disability ratings and effective dates, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Effective August 23, 2011, VA issued a final rule that amended 38 C.F.R. § 3.103 and 38 C.F.R. § 20.706 to clarify that the hearing provisions in § 3.103, which were cited by the Court in Bryant, only apply to hearings before the AOJ and do not apply to hearings before the Board.  76 Fed. Reg. 52,527 (Aug. 23, 2011).  Board hearings are instead governed by the hearing provisions in 38 C.F.R. Part 20, subpart H.  As such, the duties Bryant imposed on Board Members to fully explain the issues and suggest the submission of evidence that may have been overlooked are no longer for application and need not be discussed further herein. 

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  The Veteran's service treatment records have been obtained.  His VA and non-VA medical records have been associated with the claims file, to the extent available.  All reasonably identified and available medical records have been secured. 

In October 2008, VA afforded the Veteran an audiological evaluation performed by a private audiologist in conjunction with his claim and the examination report is of record.  The examiner considered the Veteran's medical and occupational history and completed all necessary audiological testing in conjunction with the examination.  Therefore, the examination was adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (finding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  
 
Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal. 




II. Factual Background and Legal Analysis

The Veteran asserts that he was exposed to acoustic trauma during military service and he believes that this exposure caused him to develop bilateral hearing loss. 

The Board has reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant). 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disability, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Service incurrence or aggravation of organic disease of the nervous system (to include sensorineural hearing loss) may be presumed if such is manifested to a compensable degree within a year of a veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

In the case of a veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, the Secretary of VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service, satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304.  The Veteran's awards and decorations include a CIB and Purple Heart.  Additionally, his military occupational specialty was light weapons infantryman.  As such, the Board has no doubt that he was engaged in combat with the enemy and finds the Veteran's statements to be credible for the purposes of establishing noise exposure in service.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Hearing loss disability is defined by regulation.  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

In October 2008, VA afforded the Veteran an examination performed by a private audiologist.  On audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
15
10
LEFT
20
15
5
10
25

Speech recognition test results were 96 percent in each ear.  The audiologist reported that audiometric results for pure tone thresholds and speech were within normal limits, bilaterally.  

These results do not show that the Veteran has a current hearing loss disability by VA standards in either ear.  Although the Veteran is competent to describe symptoms of hearing loss, which he can perceive, hearing loss for the purpose of VA disability compensation is not a condition capable of lay observation because it relies upon audiometric testing.  Savage v. Gober, 10 Vet. App. 488 (1997); Barr v. Nicholson, 21 Vet. App. at 307.  The record does not contain any other audiometric test results and the Veteran has not reported that any remain outstanding.  The Veteran also has not indicated that his hearing loss has worsened since the October 2008 examination.  See Hearing Tr. at 5-6.  

The Board emphasizes that Congress specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in a disability.  38 U.S.C.A. § 1110.  In the absence of competent evidence that the Veteran currently has hearing loss of either ear to an extent recognized as a disability under the governing regulation, there can be no award of service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer, 3 Vet. App. at 225.  Thus, it is unnecessary to proceed any further with the analysis of whether bilateral hearing loss is related to the Veteran's in-service noise exposure as a preponderance of the evidence of record is against a finding that he has bilateral hearing loss by VA standards at any time during the appeal period.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); Brammer, 3 Vet. App. at 225.  

As a preponderance of the evidence is against the Veteran's claim of service connection for bilateral hearing loss, the benefit of the doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
M. SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


